Title: From John Adams to Francis Dana, 13 May 1782
From: Adams, John
To: Dana, Francis



Hague, Hotel des Etats Unis de L’ Amerique,May 13. 1782
My dear Friend

Yours of April 12/23 is just come to hand: Last night, for the first time, I Slept in this House, and I hope that the Air of the Hague will have a good Effect upon my Health, otherwise I must embark for the blue Hills.
The Independance of America, has been acknowledged by this Republick, with a Solemnity and Unanimity, which has made it, in a peculiar Sense the National Act. The Publication of the Memorial of the 19 of April 1781, Sett all the Writers of Gazettes and Pamphlets to work to propagate and illustrate the Hints thrown out by it, so that in the Course of a years time, the People were universally convincd and their Zeal was animated, to such a Degree, that When the Plott came to its unravelling, they threw out Testimonies and Arguments in their Requetes which must do great service to the American Cause. The Ennemy have perceived this, and have done all they could, to prevent an Extensive Publication of them.
Pray let me know what Gazettes or periodical Papers are published with you and in what Languages, and whether there is any Indulgence to the Press with you.
I have laid before their H. M. a Plan of a Treaty, which I hear no objection to, and am told by the grand Pensionary will be settled in about 2 Weeks. The other matter is not yet Stirred. I shall wait for the advice of allies in this Case, although I ventured to go against it, in the former.
Once in my Life, the Words Piddling &c cost me, very dear: but I Shall never get them out of my Head: I shall be plagued with Piddling Politicians as long as I live: at least, untill I retire from the Political Career to the blue Hills. There are at this Moment So many Politicians piddling about Peace, general, and Seperate, that I am Sick to death of it. Why is there not one Soul in Europe, capable of Seeing the plainest Thing in the World. Any one of the neutral Powers, Saying to the Rest,

America is one of us, and We will all Share in her Commerce. Let us all as one declare it.
These Words once pronounced, Peace is made, or at least Soon and easily made. Without it all may nibble and piddle and dribble and fribble: waste a long time, immense Treasures and much human Blood. And they must come to it at last.
The new British Ministers blunder at first Setting out. They had but one System to choose, which could succeed and that they have missed.
They must come to it, finally: but it will be after an opposition Shall be formed and cemented, which will give them much trouble and make them unpopular.
No News from America, a long time, except of the Safe Arrival of my dear Charles.
